DENIED; Opinion Filed May 31, 2013.




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00628-CV

              IN RE JERRY, MARSHA, AND JASON CHAMBERS, Relators

                     On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                           Trial Court Cause No. 81338-422

                              MEMORANDUM OPINION
                        Before Justices Moseley, Francis, and Fillmore
                                 Opinion by Justice Moseley
       Relators contend the trial judge erred in granting summary judgment as to some of their

claims. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relators have an adequate remedy on appeal.     See

TEX. R. APP. P. 52.8(a); See In re Staley, No. 05-08-01159-CV, 2008 WL 4213420, at *1 (Tex.

App.—Dallas Sept. 16, 2008, orig. proceeding). Accordingly, we DENY relator=s petition for

writ of mandamus.




                                                 /Jim Moseley/
                                                 JIM MOSELEY
                                                 JUSTICE

130628F.P05